The opinion of the court was delivered by
Beasley, Chief Justice.
It will appear from the narration of facts prefacing this opinion that at the trial the state not only proved the act of homicide charged in the indictment against the defendant, but likewise adduced testimony tending to show certain preparations made by him for the accomplishment of his crime.
The defendant, it was alleged, had shot his wife with malice aforethought; his defence was, that her death had resulted from an accidental discharge of his pistol.
To meet this contention, and to show that the killing was premeditated, and had been effected through a concerted plan of action, the prosecution proved this train of circumstances, viz.: that the defendant had armed himself with a loaded pistol; that he had repeatedly threatened to take the life of the deceased; that he had procured a third person to write to the mother of his wife, with whom she was living, inviting *27her, the wife, to call at the house of the writer, under the pretext that he wished to engage her to do some work; that being on her way, at the time appointed, in pursuance of this invitation, she was met by the defendant, and who, upon her refusal to hold any intercourse with him, immediately shot and killed her.
It thus appears that it was the contention, on the part of the state, that the defendant, by means of the illusive letter referred to, had sought to gain access to his wife with the intent to kill her.
On his part he denied, on the witness stand, the existence of any such intent, but insisted that his mother-in-law had separated himself and his wife, and that his purpose in resorting to the stratagem of the letter was to enable him to meet the deceased, so that he might induce her to again cohabit with him.
It will be observed, therefore, that the state and the defendant were at issue on the question as to the intention of the defendant in seeking to meet his wife at the time in question.
For the purpose of showing that he was not seeking his wife in order to kill her, but that his version of the affair was the true one, an offer was made in his behalf to prove that on the day in question, and about an hour before the homicide, he had applied to a justice of the peace for legal process whereby he could take the clothes of his wife from the possession of her mother; and that it was arranged that he should call for such process in the afternoon of that day or the next morning. It was insisted that such conduct was consistent with the theory of the defence, but not with that of the state with respect to the intention of the defendant in contriving to meet his wife; that if his purpose was to again cohabit with her, he would naturally endeavor to get her clothing, but not so if he meant to take her life.
To substantiate this offer the justice of the peace was called as a witness, but, on objection in behalf of the state, the testimony was rejected.
*28Upon consideration it is conceived that the stej) thus taken was erroneous.
The question touching the intention of the defendant in seeking to meet the deceased was plainly part of the res gestas, and neither the state nor the defence could manifest what such intention was except by showing what the conduct of the defendant had been. As a state of mind is inscrutable to the direct perception of the senses, resort must, of necessity, be had, when it is in question, to its manifestations as exhibited in words and acts; and consequently the legal rule is, that all conduct that is reasonably evincive of such mental condition is admissible in evidence. In such cases it is not part of a man’s conduct but the whole of his conduct, having this explanatory efficacy, which may be used either for or against him. In such inquiries, to receive proof of acts done by a man, as a reasonable basis for inference as to the condition of his mind at a certain period, and to reject other parts of his conduct also reasonably reliable for the purpose, would be to put the law in the condition of requiring its conclusions to be drawn from imperfect inductions. To illustrate by the facts of the case before the court: the state proved the conduct of the defendant as indicative of an existing intention to commit murder; that he provided himself with a loaded pistol; that he contrived the illusive letter, and that his purpose was to put into effect his homicidal design by means of that snare. Was it n-ot competent for the defendant to show other parts of his conduct, that would have a fair tendency to evince a different mental state from that which the circumstances proved appeared to indicate? Could he not prove that, instead of getting the pistol with the object of slaying his wife, that he had carried it to protect himself from some violence threatened to his person ; that with respect to the illusive letter, in point of fact, he had arranged that some other person should meet her, and that, such plan failing, he had met her by pure accident ? It seems obvious that such acts of the defendant, if they had been performed by him, would have been not only competent as legal evidence, but absolutely essential to a correct conclu*29sion as to the condition of his mind at the period to which the inquiry pointed. And yet, none of such supposed acts were more essential, as indications of mental condition, than was the fact the proof of which was rejected. It is certain that the evidence that was deemed inadmissible tended strongly to show that the intention to murder, in an absolute form, was not present to the mind of the defendant when the illusive letter was sent. In the absence of such proof, the irresistible inference was that he then had a fixed and unconditional design to perpetrate the murder.
The testimony overruled was admissible, and, as it was essential to a proper trial on the merits of the case, the judgment cannot stand.
The decisions are plainly in harmony with the view of the law above expressed.
The rule exemplified by the authorities is this : that whenever the existence of «a purpose, or state of mind, is the subject of inquiry, explanatory conduct and accompanying expressions of the party himself, or of other persons to him or in his presence, may be shown by proof. Thus, in the case of State v. Hunter, 11 Vroom 495, it was declared by the Court of Errors that the declarations of a third party explanatory of an act that was part of the res gestee were not hearsay but were legitimate evidence.
In the recent case of People v. Dowling, 84 N. Y. 478, which was a prosecution for receiving stolen goods, after the state had proved the receipt of the goods, the defendant, in order to rebut the inference of guilty knowledge on his part, offered to show what statement the thief had made to him at the time he purchased the property, with respect to the source from which he had got it; and such' statements were held competent evidence by the Court of Appeals.
An application of the same principle appears in the case of Rex v. Whitehead, 1 Car. & P. 67, and reference to other like cases will be found in the text-books. Whart. Crim. Ev., § 262 et seq.; 1 Greenl. Ev. 185, notes.
Let the judgment be reversed.